



Exhibit No. 10.4



CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of November 11, 2013
and is by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and
HEARTLAND EXPRESS, INC. OF IOWA, an Iowa corporation (“Borrower”); HEARTLAND
EXPRESS, INC., A & M EXPRESS, INC., HEARTLAND EXPRESS MAINTENANCE SERVICES,
INC., HEARTLAND EXPRESS SERVICES, INC. and GORDON TRUCKING, INC. (each such
Affiliate, together with each Affiliate of Parent joining in the Agreement as a
guarantor in accordance with the terms hereof, whether one or more, are referred
to herein individually, collectively, severally and jointly and severally, as a
“Guarantor” or the “Guarantors”).


RECITALS


Borrower has requested that Bank extend credit to Borrower as described below,
and Bank has agreed to provide such credit to Borrower on the terms and
conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.    REDUCING LINE OF CREDIT.


(a)    Reducing Line of Credit. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time
(each a “Reducing Line of Credit Advance”, and the aggregate principal amount of
all Reducing Line of Credit Advances outstanding at any time, the “Reducing Line
of Credit Loan”) up to and including the Termination Date, not to exceed at any
time an aggregate outstanding principal amount that is more than the applicable
Reducing Line of Credit Maximum Borrowing Amount in effect from time to time
(the “Reducing Line of Credit”). The proceeds of each Reducing Line of Credit
Advance shall be used on or after the date on which each of the conditions
precedent set forth in Section 3.1 either have been waived by Bank or satisfied
or on the date which the initial Reducing Line of Credit Advance is made
(whichever occurs first, the “Closing Date”): (i) to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents
and the transactions contemplated hereby and thereby and (ii) consistent with
the terms and conditions hereof, working capital and lawful and general
corporate purposes for Obligated Group Members, including without limitation, to
finance capital expenditures and Permitted Acquisitions (provided that in no
event shall any part of the proceeds of any loans made to Borrowers under this
Agreement be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors). Borrower's obligation to repay Reducing Line of Credit Advances and
the Reducing Line of Credit Loan shall be evidenced by a promissory note dated
as of November 11, 2013 (“Reducing Line of Credit Note”), all terms of which are
incorporated herein by this reference.


(b)    Letter of Credit Subfeature. As a subfeature under the Reducing Line of
Credit, Bank agrees from time to time prior to the Termination Date to issue or
cause an Affiliate of Bank to issue standby letters of credit for the account of
Borrower (each, a “Letter of Credit” and collectively, “Letters of

-1-

--------------------------------------------------------------------------------




Credit”); provided, however, that the aggregate amount available to be drawn
under all outstanding Letters of Credit shall not at any time exceed Twenty
Million Dollars ($20,000,000.00). The form and substance of each Letter of
Credit shall be subject to approval by Bank, in its sole discretion. Each Letter
of Credit shall be issued for a term not to exceed 365 days, as designated by
Borrower; provided however, that no Letter of Credit shall be issued with, nor
shall Bank be required to renew or (if applicable) allow automatic renewal of
any Letter of Credit so that it will have, an expiration date that is after the
Reducing Line of Credit Maturity Date. The amount of the LC Exposure shall be
reserved under the Reducing Line of Credit and shall not be available for
Reducing Line of Credit Advances or borrowings thereunder. Each Letter of Credit
shall be subject to the additional terms and conditions of the letter of credit
agreements, applications and any related documents required by Bank in
connection with the issuance thereof (“Letter of Credit Agreements”). Each
drawing paid under a Letter of Credit (even if the Letter of Credit was issued
by an Affiliate of Bank) shall be deemed a Reducing Letter of Credit Advance
made under the Reducing Line of Credit and shall be repaid by Borrower in
accordance with the terms and conditions of this Agreement applicable to the
Reducing Line of Credit Loan and Reducing Line of Credit Advances; provided,
however, that if Reducing Line of Credit Advances under the Reducing Line of
Credit are not available, for any reason, at the time any drawing is paid, then
Borrower shall immediately pay to Bank (even if the Letter of Credit was issued
by an Affiliate of Bank) the full amount drawn, together with interest thereon
from the date such drawing is paid to the date such amount is fully repaid by
Borrower, at the rate of interest applicable to the Reducing Line of Credit
Loan. In such event Borrower agrees that Bank, in its sole discretion, may debit
any account maintained by Borrower with Bank for the amount of any such drawing.


(c)    Reducing Line of Credit Advances and Letters of Credit. Reducing Line of
Credit Advances, subject to the limitations set forth in Section 1.1(d), may be
made by Bank at the oral or written request of (i) Michael Gerdin or John
Cosaert, any one acting alone, who are authorized to request Reducing Line of
Credit Advances and the issuance of Letters of Credit and direct the disposition
of any Reducing Line of Credit Advances until written notice of the revocation
of such authority is received by Bank, or (ii) any Person, with respect to
Reducing Line of Credit Advances deposited to the credit of any deposit account
of Borrower, which Reducing Line of Credit Advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that Persons other than those authorized to request
Reducing Line of Credit Advances may have authority to draw against such
account. Bank shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.


(d)    Borrowing and Repayment. Borrower may, from time to time prior to the
Termination Date, borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Reducing Line of Credit Note, including without limitation, the
limitations on prepayment set forth in Section 1.1(f); provided however, that
the sum of the outstanding principal amount of the Reducing Line of Credit Loan
and the LC Exposure shall at no time exceed the Reducing Line of Credit Maximum
Borrowing Amount, and notwithstanding anything to the contrary contained in this
Agreement, Bank shall have no obligation to make any Reducing Line of Credit
Advance or issue or cause to be issued any Letter of Credit, if after making
such Reducing Line of Credit Advance or issuing such Letter of Credit, the sum
of the outstanding principal amount of Reducing Line of Credit Loan and the LC
Exposure would exceed the applicable Reducing Line of Credit Maximum Borrowing
Amount. As used herein and in the Reducing Line of Credit Note, “Reducing Line
of Credit Maximum Borrowing Amount” means (i) $250,000,000.00, initially and
through October 31, 2014, (ii) $225,000,000.00 on November 1, 2014 through
October 31, 2015, (iii) $200,000,000.00 on November 1, 2015 through October 31,
2016, (iv) $175,000,000.00 on November 1, 2016 through the day immediately prior
to the Termination Date and (v) $0.00 on and after the Termination Date. If sum
of the outstanding principal amount of the Reducing Line of Credit Loan and the
LC Exposure on any date is greater than the Reducing Line of Credit Maximum
Borrowing Amount, Borrower shall make a principal payment on the Reducing Line
of Credit Loan on such date in an amount sufficient to reduce the sum of the
then outstanding principal amount of the Reducing Line of Credit Loan and the LC
Exposure to an amount not greater than Reducing Line of Credit Maximum Borrowing
Amount. Each payment of principal shall be accompanied by payment of (i) accrued
interest on the principal amount paid and (ii) fees required under Section 1.1
(f), if any. The outstanding principal balance of the Reducing Line of Credit
Loan shall be due and payable in full on the Termination Date.



-2-

--------------------------------------------------------------------------------




(e)    Application of Payments. Each payment (whether optional or mandatory)
made on the Reducing Line of Credit Loan shall be credited first, to any
interest then due and second, to the outstanding principal balance. All payments
credited to principal shall be applied first, to that portion of the outstanding
principal balance of the Reducing Line of Credit Loan which bears interest
determined in relation to the Prime Rate, if any, and second, to that portion of
the outstanding principal balance of the Reducing Line of Credit Loan which
bears interest determined in relation to LIBOR, with such payments applied to
the oldest LIBOR Period first.


(f)    Prepayments.


(i)    Prime Rate. Borrower may prepay principal on any portion of the Reducing
Line of Credit Loan which bears interest determined in relation to the Prime
Rate at any time, in any amount and without penalty.


(ii)    LIBOR. Borrower may prepay principal on any portion of the Reducing Line
of Credit Loan which bears interest determined in relation to LIBOR at any time
and in the minimum amount of One Hundred Thousand Dollars ($100,000.00);
provided however, that if the outstanding principal balance of such portion of
the Reducing Line of Credit Loan is less than said amount, the minimum
prepayment amount shall be the entire outstanding principal balance thereof. In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of the Reducing Line of Credit Loan shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration, mandatory payment or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such LIBOR Period matures, calculated as follows for each such month:


(A)
Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the LIBOR Period applicable thereto.



(B)
Subtract from the amount determined in (A) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such LIBOR Period at LIBOR in effect on the date of prepayment for new
loans made for such term and in a principal amount equal to the amount prepaid.



(C)
If the result obtained in (B) for any month is greater than zero, discount that
difference by LIBOR used in (B) above.



Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.0%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).


SECTION 1.2.    INTEREST.


(a)    Interest Rate. The principal balance of the Reducing Line of Credit Loan
outstanding from time to time shall bear interest (computed on the basis of a
360-day year, actual days elapsed), and the amount of each drawing paid under
any Letter of Credit shall bear interest (computed on the basis of a 360- day
year, actual days elapsed) from the date such drawing is paid to the date such
amount is fully repaid by Borrower, either (i) at a fluctuating rate per annum
that is zero percent (0.00)% above the Prime Rate in effect from time to time,
or (ii) at a fixed rate per annum determined by Bank to be five eighths of one
percent (0.625%) above LIBOR in effect on the first day of the applicable LIBOR
Period. When interest is determined in relation to the Prime Rate, each change
in the rate of interest hereunder shall become effective on the date each Prime
Rate change is announced within Bank. With respect to each LIBOR selection by
Borrower, Bank is hereby authorized to note the date, principal amount,

-3-

--------------------------------------------------------------------------------




interest rate and LIBOR Period applicable thereto and any payments made thereon
on Bank's books and records (either manually or by electronic entry) and/or on
any schedule attached to the Reducing Line of Credit Note, which notations shall
be prima facie evidence of the accuracy of the information noted.


(b)    Selection of Interest Rate Options. At any time any portion of the
Reducing Line of Credit Loan bears interest determined in relation to LIBOR, it
may be continued by Borrower at the end of the LIBOR Period applicable thereto
so that all or a portion thereof bears interest determined in relation to the
Prime Rate or to LIBOR for a new LIBOR Period designated by Borrower. At any
time any portion of the Reducing Line of Credit Loan bears interest determined
in relation to the Prime Rate, Borrower may convert all or a portion thereof so
that it bears interest determined in relation to LIBOR for a LIBOR Period
designated by Borrower. At such time as Borrower requests a Reducing Line of
Credit Advance or wishes to select a LIBOR option for all or a portion of the
outstanding principal balance of the Reducing Line of Credit Loan, and at the
end of each LIBOR Period, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection, the length of the applicable LIBOR
Period. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection, (A)
if requested by Bank, Borrower provides to Bank written confirmation thereof not
later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the LIBOR
Period, or at a later time during any Business Day if Bank, at its sole option
but without obligation to do so, accepts Borrower's notice and quotes a fixed
rate to Borrower. If Borrower does not immediately accept a fixed rate when
quoted by Bank, the quoted rate shall expire and any subsequent LIBOR request
from Borrower shall be subject to a redetermination by Bank of the applicable
fixed rate. If no specific designation of interest is made at the time any
Revolving Line of Credit Advance is requested or at the end of any LIBOR Period,
Borrower shall be deemed to have made a Prime Rate interest selection for such
Revolving Line of Credit Advance or the principal amount of the Revolving Line
of Credit Loan to which such LIBOR Period applied.


(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(d)    Swap Agreement Adjustments.


(i)    Notwithstanding anything to the contrary set forth herein or in the
Reducing Line of Credit Note, at any time during which an interest rate swap
confirmation between Borrower and Bank (a “Swap Confirmation”) is in effect with
respect to all or a portion of the outstanding principal balance of the Reducing
Line of Credit Loan, the following shall be in effect with respect to that
portion of the outstanding principal balance of the Reducing Line of Credit Loan
which is subject to the Swap Confirmation (the “Swap Portion”), but not with
respect to any portion of the outstanding principal balance of the Reducing Line
of Credit Loan which is not subject to the Swap Confirmation:


(A)    With respect to the Swap Portion, the definition of “LIBOR Period” shall
be amended and restated to read as follows:


“LIBOR Period” means a period commencing on a Business Day and continuing for
one (1) month or three (3) months, as the case may be as selected by a Borrower,
during which the Swap Portion bears interest determined in relation to LIBOR,
with the understanding that (i) the initial

-4-

--------------------------------------------------------------------------------




LIBOR Period shall commence on the later of (A) the effective date stated on the
Swap Confirmation and (B) the date the Reducing Line of Credit Advance is
initially disbursed and shall continue up to, but shall not include, the first
day of the next occurring calculation period designated in the Swap
Confirmation, (ii) notwithstanding anything to the contrary herein or in the
Reducing Line of Credit Note, there shall be successive LIBOR Periods
thereafter, each of which shall commence automatically, without notice to or
consent from any Borrower, and run concurrently with the calculation period
designated in the Swap Confirmation and (iii) if, on the first day of the last
LIBOR Period applicable hereto the remaining term of the Reducing Line of Credit
Loan is less than one (1) month or three (3) months, as the case may be, said
LIBOR Period shall be in effect only until the scheduled maturity date hereof,
except that if the scheduled maturity date hereof is not a Business day, then
such LIBOR Period shall be extended to the next succeeding Business Day.


(B)    The Swap Portion shall be in an amount equal to or greater than One
Hundred Thousand Dollars ($100,000.00).


(ii)    Borrower understands and acknowledges that each Swap Confirmation
constitutes an independent agreement between Borrower and Bank and that nothing
contained herein or in the Reducing Line of Credit Note shall be construed as
amending or modifying any such Swap Confirmation or be interpreted in any way as
inferring or creating an obligation on the part of Bank to amend or modify such
Swap Confirmation, based on any action that may be taken by Borrower in respect
of the Reducing Line of Credit Loan or the Reducing Line of Credit Note.
Further, Borrower acknowledges that Borrower is responsible for verifying the
terms of any Swap Confirmation into which it enters; understands the effect of a
Swap Confirmation having payment dates that do not concur exactly with the
payment dates hereunder or under the Reducing Line of Credit Note; and agrees
that any Swap Confirmation may still be considered in effect with respect to any
principal portion of the Reducing Line of Credit Loan even if the payment dates
thereon do not concur exactly with the payment dates hereunder or of the
Reducing Line of Credit Note.


(e)    Additional LIBOR Provisions. Notwithstanding anything to the contrary
contained herein or in the Reducing Line of Credit Note:
(i)    If Bank determines in good faith (which determination shall be
conclusive, absent manifest error) that (x) United States dollar deposits of
sufficient amount and maturity for advance hereunder are not available to Bank
in the London Interbank Eurodollar market in the ordinary course of business or
(y) by reason of circumstances affecting the London Interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the LIBOR rate, Bank shall
promptly notify Borrower in writing of an alternate calculation of the LIBOR
rate made in Bank’s sole reasonable discretion.


(ii)    If any regulatory change shall, in the reasonable determination of Bank,
make it unlawful for Bank to make or maintain the loans based on the LIBOR rate,
then Bank shall promptly notify Borrower in writing of an alternate calculation
of the LIBOR rate made in Bank’s sole reasonable discretion.


(iii)    If any regulatory change (whether or not having the force of law) shall
(A) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, Bank;
(B) subject Bank or any amounts advanced hereunder to any new or additional tax,
duty, charge, stamp tax or fee or change the basis of taxation of payments to
Bank of principal or interest due from Borrower to Bank hereunder (other than a
change in the taxation of the overall net income of Bank); or (C) impose on Bank
any other new or additional condition regarding any amounts advanced hereunder,
and Bank shall determine (which determination shall be conclusive, absent
manifest error) that the result of the foregoing is to increase the cost to Bank
of making or maintaining any loans hereunder or to reduce the amount of
principal or interest received by Bank hereunder, then Borrower shall pay to
Bank, on written demand, such additional amounts as Bank shall, from time to
time in its sole reasonable discretion,

-5-

--------------------------------------------------------------------------------




determine are sufficient to compensate and indemnify Bank for such increased
cost or reduced amount (which determination shall be final, absent manifest
error).


(f)     Payment of Interest. Interest accrued on the Reducing Line of Credit
Note shall be payable on the 1st day of each month, commencing December 1, 2013.
(g)    Default Interest. From and after the Termination Date, at Bank's option,
the outstanding principal balance of the Reducing Line of Credit Loan shall bear
interest at an increased rate per annum (computed on the basis of a 360-day
year, actual days elapsed) equal to two percent (2%) above the rate of interest
from time to time applicable in accordance with Section 1.2(a).
SECTION 1.3.    FEES.


(a)    Unused Commitment Fee. Borrower shall pay to Bank a fee at a rate per
annum equal to five eightieths of one percent (0.0625%) (computed on the basis
of a 360-day year, actual days elapsed) on the daily unused amount of the
Reducing Line of Credit, which fee shall be due and payable by Borrower in
arrears within ten (10) days after each monthly billing is sent by Bank.
(b)    Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each Letter of Credit and each renewal of such Letter of Credit, if
any, at a rate per annum equal to five eighths of one percent (0.625%) of the
face amount of such Letter of Credit and (ii) fees and charges upon the payment
or negotiation of each drawing under any Letter of Credit and fees upon the
occurrence of any other activity with respect to any Letter of Credit (including
without limitation, the transfer, amendment or cancellation of any Letter of
Credit) determined in accordance with Bank's standard fees and charges then in
effect for such activity. The foregoing fees shall be paid to Bank even if a
Letter of Credit is or was issued by an Affiliate of Bank.
(c)    Commitment Fee. Borrower shall pay to Bank a one-time, non-refundable
commitment fee in the amount of Three Hundred Seventy-Five Thousand Dollars
($375,000.00), which fee shall be due and payable in full on the Closing Date.
SECTION 1.4.    PAYMENTS. Borrower shall make each payment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of otherwise) prior to 12:00 noon, Des Moines, Iowa time on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of Bank, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to Bank at its offices at 666 Walnut Street, Des Moines, Iowa
50309.
SECTION 1.5.    GUARANTIES.


Each Consolidated Affiliate shall unconditionally, severally, jointly and
severally and without limit guaranty the payment and performance of all
Obligations pursuant to and in accordance with the terms of this Agreement.
Parent will, within fifteen days after an Obligated Group Member forms or
acquires any direct or indirect Consolidated Affiliate, (a) cause such
Consolidated Affiliate to become a Guarantor hereunder by executing a joinder to
this Agreement, in form and substance reasonably satisfactory to Bank, and (b)
if requested by Bank, provide to Bank all other documentation, including one or
more opinions of counsel (which may be Parent’s in-house counsel) reasonably
satisfactory to Bank, which, in Bank’s opinion, is appropriate with respect to
the execution and delivery of the applicable documentation referred to above.
Any document, agreement, or instrument executed or issued by a Consolidated
Affiliate pursuant to this Section 1.5 shall constitute a Loan Document.

-6-

--------------------------------------------------------------------------------




SECTION 1.6    TERMINATION AND REDUCTION OF COMMITMENTS.


(a)    The Reducing Line of Credit and any obligation of Bank to make Reducing
Line of Credit Advances and issue or cause to be issued Letters of Credit shall
automatically terminate on the Termination Date.
(b)    Upon at least three (3) Business Days' prior irrevocable written or
telecopy notice to Bank, the Borrower may at any time in whole permanently
terminate the Reducing Line of Credit and Bank’s obligation, if any, to make
Reducing Line of Credit Advance and issue or cause to be issued Letters of
Credit and thereby reduce the Reducing Line of Credit Maximum Borrowing Amount
to Zero Dollars ($0.00). A termination of the Reducing Line of Credit in whole
shall be accompanied by payment of (i) the entire outstanding principal amount
of the Reducing Line of Credit Loan, (ii) unpaid accrued interest on the
Reducing Line of Credit Loan and (iii) fees required under Section 1.1 (f). Upon
at least three (3) Business Days’ irrevocable written or telecopy notice to
Bank, the Borrower may at any time or from time to time in part permanently
reduce the Reducing Line of Credit Maximum Borrowing Amount; provided, however,
that each partial reduction of the Reducing Line of Credit Maximum Borrowing
Amount shall be in an integral multiple of $100,000.00 and in a minimum
principal amount of $1,000,000.00; and provided further, that the Borrower shall
not be permitted to reduce the Reducing Line of Credit Maximum Borrowing Amount
if, as a result the sum of the aggregate principal amount of the outstanding
Reducing Line of Credit Loan and the LC Exposure would exceed such reduced
amount of the Reducing Line of Credit Maximum Borrowing Amount.
ARTICLE II
REPRESENTATIONS AND WARRANTIES


In order to induce Bank to enter into this Agreement, each Obligated Group
Member makes the following representations and warranties to Bank which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality or Material
Adverse Effect in the text thereof), as of the Closing Date, shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality or Material Adverse Effect in
the text thereof), as of the date of the making of each Reducing Line of Credit
Advance and each other extension of credit and issuance of each Letter of Credit
made after the Closing Date, as though made on and as of the date such Reducing
Line of Credit Advance or other extension of credit is made or such Letter of
Credit is issued (except to the extent that such representations and warranties
relate solely to an earlier date) and such representations and warranties, shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect until the full and final payment, and satisfaction and
discharge, of all Obligations:
SECTION 2.1.    LEGAL STATUS. Each Obligated Group Member is duly organized and
existing and in good standing under the laws of the jurisdiction of its
incorporation, formation or organization and is qualified or licensed to do
business in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed reasonably
would be expected to have a Material Adverse Effect.
SECTION 2.2    POWER AND AUTHORITY. Each Obligated Group Member has all
requisite corporate or other entity power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.
SECTION 2.3.    AUTHORIZATION AND VALIDITY. This Agreement, the Reducing Line of
Credit Note, each Letter of Credit Agreement, and each other agreement,
instrument and document required hereby or at any time hereafter delivered to
Bank in connection herewith to which an Obligated Group Member is a party
(collectively, the “Loan Documents”) have been duly authorized, and, upon their
execution and delivery in accordance with the provisions hereof, will constitute
legal, valid and binding agreements and obligations of such Obligated Group
Member that executes the same, enforceable in accordance with their respective
terms.
SECTION 2.4.    NO VIOLATION. The execution, delivery and performance by an
Obligated Group Member of each of the Loan Documents to which such Obligated
Group Member is a party do not violate any

-7-

--------------------------------------------------------------------------------




provision of any law or regulation, contravene any provision of the Articles of
Incorporation or By-Laws, Certificate of Formation, Certificate of Organization,
Articles of Organization or Operating Agreement of any Obligated Group Member or
result in any breach of or default under any contract, obligation, indenture or
other instrument to which any Obligated Group Member is a party or by which any
Obligated Group Member may be bound.
SECTION 2.5.    ACTIONS AND GUARANTEES. Except as set forth in Schedule 2.5,(a)
as of the date of this Agreement, there is no individual Action pending, or, to
Parent’s knowledge, threatened, against any Obligated Group Member involving
expected damages against any one or more Obligated Group Members of more than
$5,000,000.00 in excess of applicable insurance coverage, including any
self-insured portion thereof (b) as of the date of this Agreement, there are no
Actions pending, or, to Borrower’s knowledge, threatened, against any one or
more Obligated Group Members of more than $10,000,000.00 in the aggregate in
excess of applicable insurance coverage, including any self- insurance portion
thereof, (c) as of the date of this Agreement, no Obligated Group Member is
obligated under or for any guarantee that is not or would not be permitted under
Section 5.5, and (d) no Action is pending, or, to Parent’s knowledge,
threatened, against any Obligated Group Member which, either individually or in
the aggregate with all other Actions pending or, to Parent’s knowledge,
threatened, against each Obligated Group Member, reasonably would be expected to
have a Material Adverse Effect.
SECTION 2.6.    CORRECTNESS OF FINANCIAL STATEMENTS. The Borrower has heretofore
made available to Bank copies of (i) the consolidated balance sheets of Parent
and its consolidated Subsidiaries as of December 31, 2012, and the related
consolidated statements of income, cash flows and shareholder's equity for
Fiscal Year 2012, including without limitation the related notes, audited by and
including the opinion of its independent public accountants, all as included in
the Annual Report on Form 10-K for Fiscal Year 2012. Such financial statements
present fairly, in all material respects, the consolidated financial condition
of Parent and its Subsidiaries, and the consolidated results of their operations
and cash flows in accordance with GAAP. Since the dates of such financial
statements no event, circumstance or change has occurred that either
individually or in the aggregate reasonably would be expected to have a Material
Adverse Effect.
SECTION 2.7.    TAXES. The charges, accruals and reserves on the books of the
Parent and its Subsidiaries in respect of federal, state or other taxes for all
fiscal periods were recorded in accordance with GAAP. To Parent's knowledge,
such charges, accruals, and reserves are adequate, and there is no basis for any
other unrecorded tax or assessment that reasonably would be expected to have a
Material Adverse Effect.
SECTION 2.8.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which any Obligated Group Member is a party or by which any
Obligated Group Member may be bound that requires the subordination in right of
payment of any Obligations to any other Debt of any Obligated Group Member.
SECTION 2.9.    PERMITS, FRANCHISES. Each Obligated Group Member possesses all
permits, consents, approvals, authorizations, franchises and licenses required,
and has rights to all trademarks, trade names, trade names rights, trademarks,
trademark rights, patents, service marks, copyrights and fictitious names, if
any, necessary to enable it to conduct the business in which it is now engaged
in compliance with applicable law, except where the failure to do so reasonably
would not be expected to have a Material Adverse Effect.
SECTION 2.10. ERISA. Except for violations or noncompliance which neither
individually nor in the aggregate reasonably would be expected to have a
Material Adverse Effect, (a) each Obligated Group Member is in compliance with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); (b) no Obligated
Group Member has violated any provision of any defined employee pension benefit
plan (as defined in ERISA) maintained or contributed to by any Obligated Group
Member (each, a “Plan”); (c) no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan initiated by any Obligated
Group Member; and (d) each Obligated Group Member has met its minimum funding
requirements under ERISA with respect to each Plan. Parent has no reason to
believe that any Plan will not be able to fulfill its benefit obligations as
they come due in accordance with the Plan documents and under GAAP.
SECTION 2.11. OTHER OBLIGATIONS. No Obligated Group Member is in default or
breach on any of its Debt, including without limitation, Purchase Money Debt and
Capital Leases, or in respect of any Agreement,

-8-

--------------------------------------------------------------------------------




commitment, contract, instrument, document or operating leases, in each case,
where such default or breach, individually or in the aggregate with all other
defaults and breaches, reasonably would be expected to have a Material Adverse
Effect.
SECTION 2.12. ENVIRONMENTAL MATTERS. Except where the failure to do so
reasonably would not be expected to have a Material Adverse Effect, (a) each
Obligated Group Member is in compliance in all material respects with all
applicable federal or state environmental, hazardous waste, health and safety
statutes, and any rules or regulations adopted pursuant thereto, which govern or
affect any operations and/or properties of any Obligated Group Member, including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Resource Conservation and Recovery Act of 1976, and the Federal
Toxic Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time; (b) none of the operations of any Obligated
Group Member is the subject of any federal or state investigation evaluating
whether any remedial action involving a material expenditure is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment; and (c) no Obligated Group Member has any material contingent
liability in connection with any release of any toxic or hazardous waste or
substance into the environment.


SECTION 2.13. AFFILIATES.


(a)    Consolidated Affiliates. All Consolidated Affiliates as of the date of
this Agreement and the owners of the Equity Interests in each are set forth in
Schedule 2.14 and as of the date of this Agreement, there exists no Consolidated
Affiliated that is not either an initial Borrower or an initial Guarantor.
(b)    Joint Venture or Partnership. As of the date hereof, no Obligated Group
Member is engaged in or party to any joint venture or partnership that is not
disclosed in Schedule 2.14.
(c)    Solvency. The Obligated Group Members, taken as whole, are Solvent before
and after the extension of each Reducing Line of Credit Advance (including
without limitation, the extension of the initial Reducing Line of Credit
Advance) and the issuance of each Letter of Credit (including without
limitation, the issuance of the initial Letter of Credit).
SECTION 2.14. PATRIOT ACT. Each Obligated Group Member is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
loans made hereunder will be used by any Obligated Group member or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
SECTION 2.15. MARGIN STOCK. No Obligated Group Member is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the loans made to Borrowers will be used to purchase or carry any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors.
SECTION 2.16. GOVERNMENTAL REGULATION. No Obligated Group Member is subject to
regulation under the Federal Power Act or the Investment Company Act of 1940. No
Obligated Group Member has any knowledge, or reason to believe, that any
Obligated Group Member or its business is subject to any other federal or state
statute or regulation which may limit its ability to incur any Obligation or
which may otherwise render all or any portion of the Obligations unenforceable.
No Obligated Group Member is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

-9-

--------------------------------------------------------------------------------




SECTION 2.17. OFAC. No Obligated Group Member is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC. No Obligated Group Member (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has its assets located in Sanctioned Entities, or (c) derives
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
SECTION 2.18. TITLE TO ASSETS; NO ENCUMBRANCES. Each Obligated Group Member has
(a) good, sufficient and legal title to (in the case of fee interests in real
property), (b) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (c) good and marketable title to (in the case
of all other personal property) all of their respective assets reflected in the
financial statements referred to in Section 2.6 and, after the Closing Date, in
the financial statements most recently delivered or made available in accordance
with Section 4.3, in each case except for (y) assets disposed of (including by
termination of leases and licenses) in the ordinary course of business since the
date of such financial statements or as otherwise permitted by this Agreement
and (z) Permitted Liens and other defects in title that reasonably would not be
expected to have a Material Adverse Effect. All of such assets and property are
free and clear of all Liens other than Permitted Liens.
SECTION 2.19. SURVIVAL OF WARRANTIES; CUMULATIVE. All representations and
warranties contained in this Agreement or any of the other Loan Documents shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Bank on the date of each additional borrowing or other credit
accommodation hereunder (except to the extent such expressly relate to the date
of this Agreement) and shall be conclusively presumed to have been relied on by
Bank regardless of any investigation made or information possessed by Bank. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower shall now
or hereafter give, or cause to be given, to Bank.
ARTICLE III
CONDITIONS


SECTION 3.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation, if
any, of Bank to make the initial Reducing Line of Credit Advance and any
contemporaneous issuance of Letters of Credit is subject to the fulfillment to
Bank’s satisfaction of all of the following conditions:


(a)     Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.


(b)     Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


(i)This Agreement, each other Loan Document and all other instruments, agreement
and documents required hereby.


(ii)Certificate of Incumbency - each Obligated Group Member.


(iii)Authorizing Resolutions or Certifications: – each Obligated Group Member.


(iv)Articles of Incorporation, Certificate of Formation, Certificate of
Organization and Amendments, Bylaws and Amendments: - each Obligated Group
Member.


(v)Each other instrument, agreement or document required hereby or by Bank under
any other Section of this Agreement and such additional agreements and documents
as Bank may reasonably require.


(c)     Opinion of Counsel. Bank shall have received a favorable written
enforceability opinion of legal counsel to each Borrower and to each Guarantor,
dated as of the Closing Date, in form and substance satisfactory to Bank.

-10-

--------------------------------------------------------------------------------






(d)     Financial Condition. Except where such change or decline, individually
or in the aggregate, reasonably would not be expected to have a Material Adverse
Effect, there shall have been no material adverse change, as determined
reasonably by Bank, in the financial condition or business of the Obligated
Group Members taken as a whole, nor any material decline, as determined
reasonably by Bank, in the market value of a substantial or material portion of
the assets of any Obligated Group Member or of the Obligated Group Members as a
whole.


(e)     Insurance. Borrower has delivered to Bank evidence satisfactory to Bank
of its insurance coverage listed in Section 4.5 of this Agreement.


(f)    Closing Certificate. Bank shall have received a certificate, dated the
Closing Date and signed by the chief executive officer, president, the chief
financial officer, the chief operating officer or the treasurer of Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (d) of
Section 3.2.


(g)    Fees and Expenses. Bank shall have received payment of the commitment fee
required under Section 1.3(c) and, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder.


SECTION 3.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation, if any,
of Bank to make each Reducing Line of Credit Advance (after the Initial
Advance), to issue or cause to be issued each Letter of Credit and to extend any
additional credit to Borrower shall be subject to the fulfillment to Bank’s
satisfaction of each of the following conditions:


(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of making each Reducing Line of Credit
Advance, cash or extension of credit and the issuance of a Letter of Credit,
with the same effect as though such representations and warranties had been made
on and as of each such date (except to the extent expressly made of a prior
date, in which case they shall be true and correct as of such prior date), and
on each such date, no Event of Default as defined herein, and no condition,
event or act which with the giving of notice or the passage of time or both
would constitute such an Event of Default, shall have occurred and be continuing
or shall exist.


(b)    Documentation. Bank shall have received all additional documents which it
reasonably requires in connection with such extension of credit.


(c)    Letter of Credit Documentation. Prior to the issuance of each Letter of
Credit, Bank shall have received all Letter of Credit Agreements in respect of
such Letter of Credit.


(d)    Financial Condition. The Obligated Group Members shall not have
experienced a Material Adverse Effect.




SECTION 3.3.    FAILURE TO CLOSE ACQUISITION OF GORDON TRUCKING, INC.
Notwithstanding the satisfaction of any or all of the conditions set forth in
Section 3.1 or 3.2, Bank shall have no obligation to make any Reducing Line of
Credit Advance or issue any Letter of Credit if the closing of the Permitted
Acquisition of all of the issued and outstanding shares of each class of common
stock of Gordon Trucking, Inc. does not occur on or prior to November 30, 2013.


ARTICLE IV
AFFIRMATIVE COVENANTS


Each Borrower covenants that so long as Bank remains committed to extend any
credit to Borrower pursuant hereto and any Obligation of Borrower to Bank
hereunder remains outstanding and until payment in full of

-11-

--------------------------------------------------------------------------------




all Obligations hereunder, it shall, and will cause each Obligated Group Member
to, unless Bank otherwise consents in writing:


SECTION 4.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein, and immediately upon demand by Bank, the
amount by which the outstanding principal balance of any credit subject hereto
at any time exceeds any limitation on borrowings applicable thereto.


SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with GAAP, and permit any representative of Bank, at any reasonable
time and with reasonable advance notice, to inspect, audit and examine such
books and records, to make copies of the same, and to inspect the properties of
any Obligated Group Member.


SECTION 4.3.    FINANCIAL STATEMENTS AND OTHER INFORMATION. Make available to
Bank all of the following, in form and detail satisfactory to Bank (it being
agreed that the timely filing of reports with the United States Securities
Exchange Commission shall be deemed making available to Bank):


(a)    not later than April 30 of each Fiscal Year, audited consolidated
financial statements of the Parent and its consolidated Subsidiaries as of the
end of and for the preceding Fiscal Year, to include a balance sheet, income
statement and statement of cash flows, accompanied by the unqualified opinion of
certified public accountants acceptable to Bank;


(b)    not later than 45 days after the end of each Fiscal Quarter, consolidated
financial statements of the Parent and its consolidated Subsidiaries as of the
end of and for such Fiscal Quarter, to include a balance sheet, income
statement, and statement of cash flows;


(c)    if and when filed by Parent, Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports, any other filings made by Parent
with the United States Securities and Exchange Commission;


(d)    concurrently with each delivery of the statements referred to in (a) and
(b) above, a duly completed compliance certificate in a form reasonably
acceptable to Bank, dated the date of such annual report or such quarterly
statements and signed by the chief executive officer, the president, the chief
financial officer, the chief operating officer or the treasurer of Borrower (i)
certifying that to the best of his or her knowledge no Event of Default or event
which with the passage of time, service of notice or both would become an Event
of Default has occurred, or, if such an Event of Default or such an event has
occurred, specifying the nature and extent thereof and accompanied by a
statement of the chief financial officer, principal accounting officer,
treasurer or controller of Borrower specifying any corrective action taken or
proposed to be taken with respect thereto, and (ii) setting forth in reasonable
detail the calculation of financial measures and ratios required to demonstrate
compliance with the covenants, conditions and agreements contained in Section
4.9, all determined as of the end of the period covered by said statements; and


(e)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition (including without
limitation, assets, liabilities and contingent liabilities) of the Obligated
Group Members as Bank may reasonably request.


SECTION 4.4.    COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which it is organized and/or which govern its continued existence
and with the requirements of all laws, rules, regulations and orders of any
governmental authority applicable to it and/or its business, except when the
failure to do so, either individually or in the aggregate, reasonably would not
be expected to have a Material Adverse Effect.


SECTION 4.5.    INSURANCE. Maintain and keep in force, for each business in
which it is engaged, insurance for the Obligated Group Members insuring against
fire, bodily injury and general commercial, general

-12-

--------------------------------------------------------------------------------




property damage, general liability, workers’ compensation and other risks
customarily insured against by companies engaged in similar business as
Obligated Group Members, with (a) coverage amounts and risk coverages as are
customarily carried by companies engaged in similar business as Obligated Group
Members and (b) self- insured retentions as may be required by law and otherwise
deemed reasonable by Parent based on its consolidated business and financial
condition, and deliver to Bank from time to time at Bank’s request schedules
setting forth all insurance then in effect.


SECTION 4.6.    FACILITIES AND PROPERTIES. Keep all properties useful or
necessary to its business in good repair and condition, ordinary wear and tear
excepted, and from time to time make necessary repairs, renewals and
replacements thereto so that there is no Material Adverse Effect.


SECTION 4.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as it may in good faith contest
or as to which a bona fide dispute may arise, and (b) for which it has made
provision in accordance with GAAP, for eventual payment thereof in the event it
is obligated to make such payment, or which individually or in the aggregate,
reasonably would not be expected to have a Material Adverse Effect.


SECTION 4.8.    LITIGATION. Promptly give notice in writing to Bank of (a) each
Action pending, or, to Parent’s knowledge, threatened, against any Obligated
Group Member with expected damages in an amount more than $10,000,000 in excess
of applicable insurance limits (including any self-insured portion thereof), and
(b) any Action individually, or any combination of Actions collectively,
pending, or to Parent’s knowledge, threatened against any Obligated Group Member
that reasonably would be expected to have a Material Adverse Effect.


SECTION 4.9.    FINANCIAL CONDITION. Maintain the Obligated Group Members’
consolidated financial condition as follows in accordance with GAAP (except to
the extent modified by the definitions herein):


(a)    Tangible Net Worth as of the end of each Fiscal Quarter at an amount that
is not less than the lesser of (i) the greater of (A) the Reducing Line of
Credit Maximum Borrowing Amount applicable on the last day of such Fiscal
Quarter or (B) $175,000,000.00 or (ii) $200,000,000.00, with “Tangible Net
Worth” defined as the aggregate of Obligated Group Members’ total stockholders’
equity less any intangible assets and less any loans or advances to, or
investments in, any Affiliates or Persons related to any Obligated Group Member,
that are not eliminated in consolidation, and less all Permitted Investments.


(b)    Adjusted Net Income of not less than $1.00 as of each Fiscal Quarter end,
determined on rolling 4-quarter basis, with “Adjusted Net Income” defined as
Obligated Group Members’ net after tax income for the period of determination
plus the following: (i) non-cash equity compensation expense, (ii) non-cash
amortization of intangibles and impairment charges, (iii) non-cash amortization
or write-off of deferred debt issuance and other transaction expenses, and (iv)
other non-cash charges approved by the Bank in its reasonable discretion.


(c)    Debt to Adjusted EBITDA Ratio that is not greater than 2.0 to 1.0 as of
each Fiscal Quarter end (beginning with the Fiscal Quarter ending December 31,
2013), determined on a rolling 4-quarter basis, with “Debt to Adjusted EBITDA
Ratio” defined as the ratio of the sum of all Debt (less cash on hand) of the
Obligated Group Members as of the date of determination to Adjusted EBITDA for
the period of determination, and with “Adjusted EBITDA” defined as the net
profit before tax for the period of determination plus the following (but only
to the extent taken into account in determining such net profit before tax and
without duplication): (i) non-cash equity compensation expense, (ii) non-cash
amortization of intangibles and impairment charges, (iii) non-cash amortization
or write-off of deferred debt issuance and other transaction expenses,(iv)
interest expense of Parent and its consolidated Subsidiaries (net of capitalized
interest expense), (v) depreciation expense, (vi) amortization expense and (vii)
other non-cash charges approved by the Bank in its reasonable discretion and
plus the following: (i) $45.0 million for the Fiscal Quarter ending December 31,
2013, (ii) $30.0 million for the Fiscal Quarter ending March 31, 2014 and (iii)
$15.0 million for the Fiscal Quarter ending June 30, 2014



-13-

--------------------------------------------------------------------------------




SECTION 4.10.    NOTICE TO BANK. Promptly (but in no event more than five (5)
days after the occurrence of each such event, change or matter) give written
notice to Bank in reasonable detail of the occurrence of any Event of Default,
or any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default.


ARTICLE V
NEGATIVE COVENANTS


Each Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto and any Obligation of Borrower to Bank
hereunder remains outstanding, and until payment in full of all Obligations
hereunder, it will not, and will not permit any other Obligated Group Member to,
without Bank’s prior written consent:


SECTION 5.1.    USE OF FUNDS. Use any of the proceeds of any Reducing Line of
Credit Advance or any other credit extended hereunder except for the purposes
stated in Article I hereof.


SECTION 5.2.    DEBT. Create, incur, assume or permit to exist any Debt of any
Obligated Group Member to any Person, except Debt consisting of (a) Obligations
of any Obligated Group Members , (b) Purchase Money Debt incurred on or after
the Closing Date by Obligated Group Members and Acquired Debt of a Person whose
Equity Interests are acquired by any Obligated Group Member in a Permitted
Acquisition that closed after the Closing Date in an aggregate amount (exclusive
of the amount of Acquired Debt incurred as permitted under clause (c) hereof)
that does not exceed $50,000,000.00 during any Fiscal Year, (c) Acquired Debt of
Gordon Trucking, Inc. that was in existence on the date of the Permitted
Acquisition of all of the issued and outstanding shares of each class of common
stock of Gordon Trucking, Inc., that was not incurred in connection with or in
contemplation of such Permitted Acquisition and that is in an aggregate amount
of not more $155,000,000.00 on the date of or at any time after such Permitted
Acquisition is consummated, not more than $60,000,000.00 on or at any time after
the 30th day following the date such Permitted Acquisition was consummated and
not more than $0.00 on or at any time after the 90th day following the date such
Permitted Acquisition was consummated, (d) Seller Earnout Obligations in an
aggregate amount of not more than $20,000,000.00 to be paid by one or more
Obligated Group Members in connection with the Permitted Acquisition of all of
the issued and outstanding shares of each class of common stock of Gordon
Trucking, Inc., (e) intercompany Debt owed by one Obligated Group Member to
another Obligated Group Member, or (f) other Debt not to exceed $10,000,000.00
at any one time outstanding.


SECTION 5.3.    MERGERS, CONSOLIDATIONS, ACQUISITIONS, TRANSFERS OF ASSETS,
RESTRUCTURINGS. (a) Enter into or be a party to any merger or consolidation with
any other Person (including any Obligated Group Member) or purchase or otherwise
acquire all or substantially all of the assets of, any Equity Interests in or
any partnership or joint venture interest in, any other Person (including any
Obligated Group Member) except for (i) any Permitted Acquisition, (ii) any
merger between Obligated Group Members provided that an Obligated Group Member
must be the surviving entity of any such merger to which it is a party, (iii)
any merger between an Obligated Group Member and a Subsidiary of such Obligated
Group Member that is not an Obligated Group Member so long as such Obligated
Group Member is the surviving entity of any such merger or (iv) Permitted
Investments made by any Obligated Group Member so long as at the time of and
after giving effect to any Permitted Investment in an aggregate amount of
consideration paid or exchanged for such Permitted Investments after the date of
this Agreement of not more than $30 million in the aggregate; (b) liquidate,
wind up, or dissolve itself (or suffer any liquidation or dissolution), except
for (i) the liquidation or dissolution of non-operating Affiliates of any
Obligated Group Member with nominal assets and nominal liabilities, or (ii) the
liquidation or dissolution of an Obligated Group Member (other than Borrower) so
long as all of the assets (including any interest in any Equity Interests) of
such liquidating or dissolving Obligated Group Member are transferred to an
Obligated Group Member that is not liquidating or dissolving, and provided
immediately prior to and after any such liquidation or dissolution, no Event of
Default exists; (c) suspend or cease operating a substantial portion of its
operations or business, except as permitted pursuant to clauses (a) or (b)
above; or (d) enter into any reorganization or recapitalization or reclassify
its Equity Interests.



-14-

--------------------------------------------------------------------------------




SECTION 5.4.    CHANGE IN BUSINESS; TRANSFER OF ASSETS. Make any substantial
change in the nature of the business of the Obligated Group Members taken as a
whole or as conducted after the Closing of the acquisition of Gordon Trucking;
or sell, lease, transfer or otherwise dispose of all or a substantial portion of
the consolidated assets of the Obligated Group Members taken as a whole to any
Person that is not an Obligated Group Member except in the ordinary course of
its business.


SECTION 5.5.    GUARANTEES. Pledge, hypothecate, or grant a Lien in any of its
assets or property as security for any Debt, liability or obligation of any
other Person or guarantee payment or performance of any Debt, liability or
obligation of any other Person, except for (i) guarantees of liabilities and
obligations (other than Debt) of Third Parties owed to Persons other than Bank
that individually or in the aggregate with all such other guarantees reasonably
would not be expected to have a Material Adverse Effect, (ii) guarantees of Debt
and other obligations and liabilities (x) assumed by any Obligated Group Member
in connection with any Permitted Acquisition or (y) of any Obligated Group
Member which Debt or other obligations or liabilities are not prohibited under
Section 5.2 or under any other provision of this Agreement and (iii) guarantees
of Debt, obligations and liabilities owed to Bank or any Affiliate of Bank.


SECTION 5.6.    PLEDGE OF ASSETS. (a) Mortgage, pledge, grant or permit to exist
any Lien in or upon all or any portion of any Obligated Group Member’s assets
now owned or hereafter acquired, except for Permitted Liens or (b) enter into
any agreement with any Person other than Bank which prohibits or limits the
ability of any Obligated Group member to (i) create, incur, assume or suffer to
exist any Lien to Bank upon any of its property or revenues, whether now owned
or hereafter acquired or (ii) incur existing Obligations or additional or other
future Obligations.


SECTION 5.7.    FISCAL YEAR AND METHOD OF ACCOUNTING. Modify or change its
Fiscal Year or its method of accounting (other than in accordance with GAAP, but
subject to the provisions of Section 7.12(b)).


ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES


SECTION 6.1.    EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:


(a)Any Obligated Group Member shall fail to pay when due any principal,
interest, fees or other amounts payable in respect of any Obligations hereunder
or under any of the Loan Documents to which such Obligated Group Member is a
party.


(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by any Obligated Group Member or
any other party under, this Agreement or any other Loan Document shall prove to
be incorrect, false or misleading when furnished or made.


(c)    Any default or breach in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those separately described as an Event of Default in this
section 6.1), and with respect to any such default or breach that by its nature
can be cured, such default or breach shall continue for a period of twenty (20)
days from the date Borrower knew, or, in the exercise of reasonable care should
have known, of its occurrence.


(d)    Any default or breach in the payment or performance of any Debt,
including without limitation, Purchase Money Debt and Capital Leases, owed to
any Person (other than Obligations hereunder or under any Loan Document) or in
respect of any agreement, commitment, contract, instrument, document or
operating lease (other than any of the Loan Documents) to which any Obligated
Group Member is a party which defaults and breaches individually or in the
aggregate together with all other such defaults and breaches, reasonably would
be expected to have a Material Adverse Effect.



-15-

--------------------------------------------------------------------------------




(e)    Any Obligated Group Member shall become insolvent, or shall suffer or
consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; any Obligated Group Member shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any Obligated Group Member shall
file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or any Obligated Group Member shall be
adjudicated a bankrupt, or an order for relief shall be entered against any
Obligated Group Member by any court of competent jurisdiction under the
Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors.


(f)    One or more (i) judgments, orders, or awards are entered or recorded
against any Obligated Group Member or its assets or (ii) notices of judgment
liens are entered or filed against an Obligated Group Member, or with respect to
any of assets of an Obligated Group Member, and any such judgment, order or
award, together with all other outstanding unsatisfied judgments orders and
awards against any Obligated Group Member, reasonably would be expected to have
a Material Adverse Effect and either (A) there is a period of 30 consecutive
days at any time after the entry of any such judgment, order, or award during
which (1) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (2) a stay of enforcement thereof is not in effect, or (B)
enforcement proceedings are commenced upon or in respect of such judgment,
order, award or notice, or service of a notice of levy and/or of a writ of
attachment or execution, or other like process, is made against the assets of
any Obligated Group Member.


(g)    Any involuntary petition or proceeding pursuant to the Bankruptcy Code or
any other applicable state or federal law relating to bankruptcy, reorganization
or other relief for debtors is filed or commenced against any Obligated Group
Member and is not discharged or dismissed within 60 days; or any fraudulent
conveyance or fraudulent transfer proceeding is filed against Bank on account of
any payment, transfer or conveyance made by any Obligated Group Member or in
respect of the assets or obligations of any Obligated Group Member.


(h)    The dissolution or liquidation of any Obligated Group Member that is not
wholly-owned by an Obligated Group Member; or any Obligated Group Member that is
not wholly-owned by an Obligated Group Member, or any of its directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of such Obligated Group Member.


(i)    A Change of Control shall occur.


(j)    Any Acquired Debt is not paid in full or all Liens securing any Acquired
Debt are not released, in each case, within 90 days (or such later date as
approved by Bank in writing in its sole discretion) after the consummation of
the Permitted Acquisition to which such Debt relates.


SECTION 6.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
Obligations under each of the Loan Documents, any term thereof to the contrary
notwithstanding, shall at Bank’s option and without notice become immediately
due and payable and the Obligated Group Members shall immediately Cash
Collateralize all Letters of Credit then outstanding, all without presentment,
demand, protest or notice of dishonor, all of which are hereby expressly waived
by each Borrower; (b) the obligation, if any, of Bank to extend any further
credit under any of the Loan Documents, including any obligation to issue or
cause to be issued any Letter of Credit, shall immediately cease and terminate;
and (c) Bank shall have all rights, powers and remedies available under each of
the Loan Documents, or accorded by law. All rights, powers and remedies of Bank
may be exercised at any time by Bank and from time to time after the occurrence
of an Event of Default, are cumulative and not exclusive, and shall be in
addition to any other rights, powers or remedies provided by law or equity.





-16-

--------------------------------------------------------------------------------




ARTICLE VII
MISCELLANEOUS


SECTION 7.1.     NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:         Heartland Express Inc. of Iowa
901 Kansas Avenue
North Liberty, Iowa 52317
Attn: John P. Cosaert, Chief Financial Officer
Telephone: 319-626-3600


With a copy to:         Scudder Law Firm, P.C., L.L.O.
411 South 13th Street, Suite 200
Lincoln, NE 68508
Telephone: 402-435-3223
Attn: Mark A. Scudder


BANK:             WELLS FARGO BANK, NATIONAL ASSOCIATION
666 Walnut Street
2nd Floor
Des Moines, IA 50309
Attention: Casey A. Cason
Telephone: 515-245-8440
Facsimile: 515-471-4168


With a copy to:        Nyemaster Goode, P.C.
700 Walnut Street
Suite 1600
Des Moines, IA 50309
Telephone: 515-283-3148
Attn: John W. Blyth


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made when received.


SECTION 7.3.    COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents and Closing (which amount will not exceed
$22,500.00), Bank’s continued administration hereof and thereof, and the
preparation of any amendments and waivers hereto and thereto, (b) the
enforcement of Bank’s rights and/or the collection of any amounts which become
due to Bank under any of the Loan Documents, and (c) the prosecution or defense
of any action in any way related to any of the Loan Documents, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding

-17-

--------------------------------------------------------------------------------




(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other Person) relating to Borrower or any other
Person.


SECTION 7.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder to any
Third Party without Bank’s prior written consent. Bank reserves the right to
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, Bank’s rights and benefits under each of the Loan Documents.
In connection therewith, Bank may disclose all documents and information which
Bank now has or may hereafter acquire relating to any credit subject hereto,
Borrower or its business, any Obligated Group Member, or any collateral required
hereby.


SECTION 7.5.    ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 7.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of Iowa.


SECTION 7.11.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. Any party who
fails or refuses to submit to arbitration following a demand by any other party
shall bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute. Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Iowa selected by the American Arbitration Association (“AAA”); (ii)
be governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be

-18-

--------------------------------------------------------------------------------




conducted in accordance with the AAA’s optional procedures for large, complex
commercial disputes (the commercial dispute resolution procedures or the
optional procedures for large, complex commercial disputes to be referred to
herein, as applicable, as the “Rules”). If there is any inconsistency between
the terms hereof and the Rules, the terms and procedures set forth herein shall
control.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; if any, (ii) exercise self-help
remedies relating to collateral or proceeds of collateral, if any, such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding. This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Iowa or a neutral retired judge of the state
or federal judiciary of Iowa, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Iowa and may grant any remedy
or relief that a court of such state could order or grant within the scope
hereof and such ancillary relief as is necessary to make effective any award.
The arbitrator shall also have the power to award recovery of all costs and
fees, to impose sanctions and to take such other action as the arbitrator deems
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the Iowa Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall

-19-

--------------------------------------------------------------------------------




control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(i) Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


SECTION 7.12.    DEFINITIONS.


(a)    Defined Terms. Terms defined in the opening paragraph and recital
paragraphs shall have the meanings given to them there. Terms defined in other
provisions of this Agreement shall have the meanings given to them where they
are defined. The following terms shall mean:


“Acquired Debt” means Debt of a Person whose assets or Equity Interests are
acquired by any Obligated Group Member in a Permitted Acquisition, provided that
such Debt (a) (i) was in existence prior to the date of such Permitted
Acquisition and (ii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition and (b) such Debt is paid in full, and all Liens
securing such Debt are released, within 90 days after the consummation of the
Permitted Acquisition to which such Debt relates, or such later date as Bank may
approve in writing in its sole discretion.


“Acquisition” means (a) any purchase or other acquisition by an Obligated Group
Member of all or substantially all of the assets or any division or business
line of any other Person (including any Obligated Group Member) or (b) the
purchase or other acquisition (whether by means of a merger, formation,
incorporation, consolidation, or otherwise) by an Obligated Group Member of (i)
all or substantially all of the Equity Interests of any other Person (including
any Obligated Group Member) or (ii) Equity Interests of any Person (including
any Obligated Group Member) that would be a Consolidated Affiliate after giving
effect to such purchase or acquisition.


“Action” means with respect to any Person, an action, claim, investigation,
litigation (including derivative actions), suit or proceeding by or before any
governmental authority, arbitrator, court or administrative agency pending, or,
to the knowledge of such Person, threatened, against such Person.


“Affiliate” shall mean, with respect to a specified Person, (a) any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person or (b) any other
Person whose assets, liabilities net income and cash flow under GAAP and
principles of consolidation are required to be included in the consolidated
financial statements of such Person. For the purposes of this definition, the
term “control” (including without limitation correlative meanings), the terms
“controlled by” and “under common control with”, as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting stock, by agreement or otherwise.


“Business Day” means (i) for all purposes other than as set forth in clause (ii)
below, any day except a Saturday, Sunday or any other day on which commercial
banks in New York are authorized or required by law to close, and (ii) with
respect to all notices and determinations in connection with LIBOR and LIBOR
Periods, any day that is a Business Day described in clause (i) above and that
is also a day for trading by and between banks in Dollar deposits in the London
interbank market.


“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.


“Cash Collateralize” means to deliver cash collateral to Bank, to be held as
cash collateral for outstanding Letters of Credit, pursuant to documentation
satisfactory to Bank and in an amount satisfactory to Bank which shall

-20-

--------------------------------------------------------------------------------




not be less than the maximum amount that may drawn under each such Letter of
Credit assuming compliance with each condition for drawing such maximum amount.


“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules thereunder), other
than the Permitted Holders, of 50% or more of the outstanding Equity Interests
in Parent or (b) the group comprised of Permitted Holders shall cease to own the
largest percentage of the voting interest in all Equity Interests in Parent or
(c) a majority of the members of the Board of Directors do not constitute
Continuing Directors. For avoidance of doubt, proxies solicited in accordance
with the Securities Exchange Act of 1934 and the rules and regulations
thereunder and having a duration of one year or less shall not be deemed to
indicate beneficial ownership.


“Consolidated Affiliate” means Parent, Heartland Express, Inc. of Iowa, A & M
Express, Inc., Heartland Express Maintenance Services, Inc., Heartland Express
Services, Inc. and Gordon Trucking, Inc. and each other Affiliate of Parent, a
majority of the outstanding Equity Interests of which is owned by an Obligated
Group Member and whose assets, liabilities, net income and cash flow are
required under GAAP to be included in the consolidated financial statements of
Parent required to be furnished to Bank under this Agreement.


“Continuing Director” means (a) any member of the Board of Directors of Parent
who was a director of Parent as of the date of this Agreement and (b) any
individual who becomes a member of the Board of Directors of Parent after the
date of this Agreement if such individual was approved, appointed, or nominated
for election to the Board of Directors of Parent by either the Permitted Holders
or a majority of the Continuing Directors, but excluding any such individual
originally proposed for election in opposition to the Board of Directors of
Parent in office as of the date of this Agreement in an actual or threatened
election contest relating to the election of the directors of Parent and whose
initial assumption of office resulted from such contest or the settlement
thereof.


“Debt” means, as to any Person, all outstanding obligations, secured or
unsecured, of such Person for (a) borrowed money of such Person (whether or not
evidenced by bonds, debentures notes or similar instruments) including, but not
limited to the Loans, any amount outstanding under lines of credit or other
credit facilities, (b) any Capital Leases which have been or should be recorded
as liabilities on a balance sheet, (c) obligations of such Person to pay the
deferred purchase price of property or services, (d) indebtedness of such Person
secured by a Lien on real or personal property of such Person whether or not
such Person has assumed such indebtedness or otherwise become personally liable
for payment of such indebtedness, (e) obligations and indebtedness of any
partnership of which such Person is a general partner, (f) Seller Earnout
Obligations of such Person and other obligations of such Person under seller
notes, (g) Equity Interests or other equity instrument of such Person, whether
or not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise
and (h) obligations in respect of the amount drawn under letters of credit which
remain unreimbursed or unpaid.


“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, membership or other interests, participations, or other equivalents
(regardless of how designated) of or in such Person, whether voting or
nonvoting, including capital stock (or other ownership or profit interests or
units), preferred stock, or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the United
States Securities and Exchange Commission under the Securities Exchange Act of
1934.


“Family Member” shall mean with respect to a natural person, the spouse,
parents, grandparents, lineal descendents, siblings and lineal descendants of
siblings of such person, indirectly by adoption.


Fiscal Quarter” means a fiscal quarter of a Fiscal Year.


“Fiscal Year” means the fiscal year of the Obligated Group Members, which period
shall be the 12-month period ending on December 31 of each year. References to a
Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal Year
2013”) refer to the Fiscal Year ending on December 31 of such calendar year.



-21-

--------------------------------------------------------------------------------




“Fraudulent Transfer Law” means Section 548 of Title 11 of the United States
Code or any provisions of any other applicable Federal, state, foreign or other
bankruptcy, insolvency, reorganization, fraudulent transfer, fraudulent
conveyance or similar law governing debtors and the enforceability of debtors'
obligations.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Guarantor” means A & M Express, Inc., Parent, Heartland Express Maintenance
Services, Inc., Heartland Express Services, Inc. and Gordon Trucking, Inc.,
initially, and each other Person that has executed a Guaranty Agreement in form
and substance satisfactory to Bank.




“Guaranty Agreement” means a separate written guaranty agreement in favor of
Bank or a joinder to this Agreement or to another guaranty agreement in favor of
Bank, in each case, in form and substance satisfactory to Bank, pursuant to
which each guarantor party thereto unconditionally, jointly and severally and
without limitation guarantees the payment and performance of all Obligations.


“LC Disbursement” means a payment made by Bank pursuant to a Letter of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.


“LIBOR” means, for the purpose of calculating effective rates of interest for
loans making reference to LIBOR Periods, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time on the first day of
such LIBOR Period, or, for any day not a Business Day, the immediately preceding
Business Day (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation).


"LIBOR Period" means a period commencing on a Business Day and continuing for 1
or 3 month periods (as designated by Borrower) during which all or a portion of
the outstanding principal balance of this Note bears interest determined in
relation to LIBOR; provided however, that (i) no LIBOR Period may be selected
for a principal amount less than $100,000.00, (ii) if the day after the end of
any LIBOR Period is not a Business Day (so that a new LIBOR Period could not be
selected by Borrower to start on such day), then unless otherwise expressly
indicated by Borrower to Bank at the time such LIBOR Period is selected by
Borrower, such LIBOR Period shall continue up to, but shall not include, the
next Business Day after the end of such LIBOR Period, unless the result of such
extension would be to cause any immediately following LIBOR Period to begin in
the next calendar month in which event the LIBOR Period shall continue up to,
but shall not include, the Business Day immediately preceding the last day of
such LIBOR Period, and (iii) no LIBOR Period shall extend beyond the scheduled
maturity date hereof.


“Lien” means, with respect to any Person, any interest granted by such Person
in, or attaching to, any real or personal property, asset or other right owned
or being purchased or acquired by such Person (including an interest in respect
of a Capital Lease) which secures payment or performance of any Debt and shall
include any mortgage, lien, encumbrance, pledge, deposit, interest of lessor or
titleholder under any Capital Lease, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.


“Loan(s)” means the Reducing Line of Credit Loan.


“Margin Stock” means as defined in Regulation U of the Board of Governors as in
effect from time to time.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Obligated Group Members taken as a

-22-

--------------------------------------------------------------------------------




whole or (b) a material impairment of the ability of the Obligated Group Members
to perform any of the Obligations, in each case as determined from the
perspective of a reasonable Person in the Bank’s position.


“Note” means the Reducing Line of Credit Note and any promissory note delivered
to and accepted by Bank in extension, modification, substitution, restatement or
refinancing of any Note.


“Obligated Group Member” means any Borrower or any Guarantor.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Reducing Revolving Loans, all LC Exposure, hedging obligations, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations and indebtedness (including interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) owed
to Bank or any Affiliate of Bank and all other obligations and liabilities, of
any Obligated Group Member to Bank or any Affiliate of Bank or any indemnified
party associated with Bank or any Affiliate of Bank, individually or
collectively, existing on the Closing Date or arising thereafter, direct or
indirect, joint or several, joint and several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the
Reducing Line of Credit Advances made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.


“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Parent” means Heartland Express, Inc., a Nevada corporation.


“Permitted Acquisition” means any Acquisition by an Obligated Group Member so
long as (a) immediately after giving effect to such Acquisition, the Obligated
Group Members are in pro forma compliance with all the financial ratios and
restrictions set forth in Section 4.9 and no Default or Event of Default shall
have occurred and be continuing or would result from the consummation of the
proposed Acquisition, (b) in the case of an Acquisition involving a merger or
consolidation to which a Borrower is a party, unless such Borrower is a
surviving entity, the target company becomes a Borrower simultaneously with the
closing of such Acquisition by executing and delivering to Bank a joinder to
this Agreement and in the case of an Acquisition involving a merger or
consolidation of a Guarantor, unless such Guarantor is a surviving entity, the
target company becomes a Guarantor simultaneously with the closing of such
Acquisition by executing and delivering to Bank a Guaranty Agreement, (c) in the
case of the Acquisition of any Equity Interest of any Person, the board of
directors or similar governing body of such Person has approved such
Acquisition, (d) reasonably prior to such Acquisition, Bank shall have received
complete executed or conformed copies of each material document, instrument and
agreement to be executed in connection with such Acquisition together with all
lien search reports and lien release letters and other documents as Bank may
require to evidence the termination of Liens on the assets or business to be
acquired other than Permitted Liens, (e) not less than five days prior to such
Acquisition (or such shorter period as Bank may agree in its discretion), the
Bank shall have received a duly completed compliance certificate, in form and
content reasonably satisfactory to Bank signed by the Chief Executive Officer,
President, Chief Financial Officer, Chief Operating Officer or Treasurer of
Parent certifies that no Event of Default then exists or would occur upon or by
reason of the consummation of such Acquisition, (f) in the case of any
Acquisition of any Equity Interest of a target company in which the target
company will be, upon closing of the Acquisition, a Consolidated Affiliate,
simultaneously with the closing of such Acquisition, the target company executes
and delivers to Bank a joinder to this Agreement in form and content reasonably
satisfactory to Bank to become a Guarantor and (g) no Debt will be incurred,
assumed, or would exist with respect to any Obligated Group Member as a result
of such Acquisition, other than Acquired Debt permitted under Section 5.2(b) or
(c) or Seller Earnout Obligations permitted under Section 5.2(d) and no Liens
will be incurred, assumed, or would exist with respect to the assets of any
Obligated Group Member as a result of such Acquisition, other than Permitted
Liens. For avoidance of doubt, the acquisition of 100% of the Equity Interests
of Gordon Trucking, Inc. is a Permitted Acquisition.


“Permitted Entity” shall mean with respect to a Person (a) a trust solely for
the benefit of (i) such Person, (ii) one or more Family Members of such Person
and/or (iii) any other Permitted Entity of such Person, (b) any

-23-

--------------------------------------------------------------------------------




general partnership, limited partnership, limited liability company, corporation
or other entity exclusively owned by (i) such Person, (ii) one or more Family
Members of such Person and/or (iii) any other Permitted Entity of such Person,
(c) any charitable trust, corporation or other entity created by such Person
that is exempt from taxation under Section 501(c)(3) of the Internal Revenue
Code, and any successor entity that is exempt from taxation under Section
501(c)(3) upon a conversion of a charitable trust to such successor entity and
(d) the heirs, executors, administrators or personal representatives upon the
death of such Person or upon the incompetency or disability of such Person for
purposes of the protection and management of such Person’s assets.


“Permitted Holders” means (i) each of the Persons identified on Schedule 7.12
and any Affiliate or Permitted Transferee thereof, (ii) any Permitted Transferee
of a Person that has become a Permitted Holder hereunder, (iii) each natural
person who transferred Equity Interests in Parent to a Permitted Transferee that
is or becomes a Permitted Holder pursuant to clauses (i) or (ii) of this
definition, or (iv) a direct or indirect wholly-owned Subsidiary of Parent.


“Permitted Investment” means any purchase or other acquisition by any Obligated
Group Member of non-publicly traded Equity Interests of any Person that would
not be a Consolidated Affiliate upon closing of such purchase or acquisition but
only if (a) immediately prior to and after giving effect to such purchase or
other acquisition the Obligated Group Members are in pro forma compliance with
all the financial ratios and restrictions set forth in Section 4.9, (b)
immediately prior to the consummation of such purchase or acquisition no Default
or Event of Default shall have occurred and be continuing or no Default or Event
of Default would result from the consummation of such purchase or acquisition,
(c) no Debt will be incurred, assumed, or would exist with respect to any
Obligated Group Member as a result of such purchase or acquisition, other than
Acquired Debt permitted under Section 5.2(b) or (c) or Seller Earnout
Obligations permitted under Section 5.2(d), and (d) no Liens will be incurred,
assumed, or would exist with respect to the assets of any Obligated Group Member
as a result of such purchase or acquisition, other than Permitted Liens.


“Permitted Liens” means (a) Liens on fixed or capital assets acquired by an
Obligated Group Member securing payment of Purchase Money Debt permitted under
Section 5.2(b), so long as (i) such Liens and the Purchase Money Debt secured
thereby are incurred prior to or within one hundred twenty (120) days after
acquisition of such assets, (ii) the Purchase Money Debt secured thereby does
not exceed the cost of acquisition of such fixed or capital assets and related
costs and expenses incurred by such Obligated Group Member in connection with
such Purchase Money Debt and (iii) such Liens shall not extend to any other
property or assets of the Obligated Group Members (except that all Purchase
Money Debt to a single creditor and Affiliates of such single creditor may be
cross-collateralized by Liens only in the fixed or capital assets acquired by
such Obligated Group Members that secure payment of the Purchase Money Debt owed
to such single creditor or its Affiliates) and (b) (i) Liens for taxes or
assessments or other governmental charges not delinquent or which Borrower is
contesting in good faith, (ii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law (other than any
Lien imposed pursuant to the Internal Revenue Code or ERISA), arising in the
ordinary course of business and securing Debt that is not overdue by more than
120 days, (iii) liens, pledges and deposits made in the ordinary course of
business in compliance with or under workers’ compensation, unemployment
insurance, Social Security, or similar legislation, (iv) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, (v)
judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.1(f), (vi) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Subsidiary, (vii)
banker’s Liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions; provided that
such deposit accounts or funds are not established or deposited for the purpose
of providing collateral for any Indebtedness and are not subject to restrictions
on access by any Obligated Group Member in excess of those required by
applicable banking regulations, (viii) Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings under applicable
law) regarding operating leases entered into by an Obligated Group Member in the
ordinary course of its business, (ix) Liens securing payment of Acquired Debt
relating to a Permitted Acquisition, (x) Liens existing as of, and disclosed to
Bank in writing prior to, the date of this Agreement,

-24-

--------------------------------------------------------------------------------




and (xi) other Liens that either individually or in the aggregate reasonably
would not be expected to have a Material Adverse Effect and (c) security
interests or Liens in favor of Bank.


“Permitted Transferee” means, with respect to a Person, (i) one or more of such
Person’s Family Members, and (ii) any Permitted Entity of such Person.


“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.


“Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.


“Purchase Money Debt” means Debt at any time incurred or required by an
Obligated Group Member to finance the acquisition of any fixed or capital asset,
including Capital Leases and any Debt at any time assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof.


“Reducing Line of Credit Maturity Date” means October 31, 2018.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“Seller Earnout Obligations” means, with respect to any Person, deferred
payments owed by such Person to a seller (whether one or more) in connection
with an Acquisition of Equity Interests in a company in the event the acquired
company achieves certain operational and financial performance targets agreed to
by such Person and such seller whether or not evidenced by a seller note.


“Solvent” means, with respect to the Obligated Group Members, that as of the
date of determination, (a) such Obligated Group Members have not incurred and do
not intend to incur Debts and liabilities (including guarantees and contingent
liabilities) beyond their ability to pay such Debts and liabilities as they
become due (whether at maturity or otherwise), (b) the sum of all such Obligated
Group Members' Debts (including without limitation, subordinated liabilities,
guarantees and contingent liabilities) does not exceed the present fair saleable
value of such Obligated Group Members' present assets and properties (and
including as assets for this purpose at a fair valuation all rights of
subrogation, contribution or indemnification arising pursuant to any guarantees
given by such Obligated Group Members), (c) such Obligated Group Members'
consolidated capital is not unreasonably small in relation to their business as
conducted on, or proposed to be conducted following, such date and (d) such
Obligated Group Members are “solvent” within the meaning given that term and
similar terms under the Bankruptcy Code and Fraudulent Transfer Laws. For
purposes of this definition, the amount of any guarantee or contingent liability
at any time shall be computed as the amount that, in light of all of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such guarantee or contingent liabilities meet the criteria for accrual
under GAAP).


“Subsidiary” means, with respect to any Person, an Affiliate of such Person that
is a corporation, partnership, limited liability company, or other entity.



-25-

--------------------------------------------------------------------------------




“Termination Date” means the earliest to occur of (a) the Reducing Line of
Credit Maturity Date, (b) the occurrence of an Event of Default and (c) December
1, 2013 in the event the Permitted Acquisition of all of the issued and
outstanding shares of each class of common stock of Gordon Trucking, Inc. has
not closed on or prior to November 30, 2013.


“Third Party” means a Person who is not an Obligated Group Member.


(b)    Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies Bank that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if Bank notifies
the Borrower that Bank requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith.


SECTION 7.13.    ACKNOWLEDGMENT. Borrower and each Guarantor acknowledges
receipt of a copy of this Agreement signed by the parties hereto.


ARTICLE VIII
GUARANTY


SECTION 8.1.    OBLIGATIONS GUARANTIED. Each of the Guarantors hereby, jointly
and several, unconditionally, irrevocably and without limit, as a primary
obligor and not only a surety, guarantees to Bank, or order, on demand in lawful
money of the United States of America and in immediately available funds, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of any and all present and future
Obligations of Borrower (“Borrower Obligations”, with such obligations of the
Guarantors hereunder being referred to as the “Guarantor Obligations” and,
together with the Borrower Obligations, the “Obligated Group Obligations”). This
Agreement is a guaranty of payment and not collection.


SECTION 8.2.    CONTINUING GUARANTY; SUCCESSIVE TRANSACTIONS; OBLIGATION UNDER
OTHER GUARANTIES. This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all past, present and future Borrower
Obligations, including those arising under successive transactions which shall
either continue the Borrower Obligations, increase or decrease it, or from time
to time create new Borrower Obligations after all or any prior Borrower
Obligation has been satisfied, and notwithstanding the dissolution, liquidation
or bankruptcy of any of the Borrower or Guarantors or any other event or
proceeding affecting any of the Borrower or Guarantors. Any payment by a
Guarantor shall not reduce such Guarantor’s obligations. The obligations of
Guarantors hereunder shall be in addition to any obligations of any Guarantor
under any other guaranties of any liabilities or obligations of any of the
Borrowers or any other Persons heretofore or hereafter given to or in favor of
Bank unless said other guaranties are expressly modified or revoked in writing;
and this Agreement shall not, unless expressly herein provided, affect or
invalidate any such other guaranties. The guaranty contained in this Article
VIII shall remain in full force and effect until all of the Obligated Group
Obligations shall have been irrevocably paid in full.


SECTION 8.3.    GUARANTOR LIABILITY REMAINS DESPITE PAYMENTS. No payment made by
any Borrower, any of the Guarantors, any other guarantor or any other Person or
received or collected by Bank from any Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligated Group Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder and each Guarantor shall, notwithstanding any such payment, remain
liable for the Obligated Group Obligations up to the maximum liability of such
Guarantor hereunder until all Obligated Group Obligations are irrevocably paid
in full.



-26-

--------------------------------------------------------------------------------




SECTION 8.4.    BORROWER INDEMNIFICATION. In addition to all rights of indemnity
and subrogation any Guarantor may have under applicable law (but subject to
Section 8.4(c)), Borrower agrees that (a) in the event a payment in respect of
any Borrower Obligation is made by any Guarantor, Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment, (b) Borrower’s agreements under this Section 8.4
are for the benefit of Bank and each Guarantor and (c) all rights of each
Guarantor to indemnity, contribution or subrogation under Section 8.4(a),
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of all Obligated Group Obligations.


SECTION 8.5.    CONTRIBUTION AND SUBROGATION. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 8.6) that, in the event a payment shall be
made by any other Guarantor in respect of any Obligated Group Obligation and
such other Guarantor (the “Claiming Party”) shall not have been fully
indemnified by Borrower as provided in Section 8.4 or in accordance with
applicable law, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors on
the date hereof (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 8.7, the date of the joinder hereto executed and delivered
by such Guarantor). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 8.5 shall (subject to Section 8.6) be subrogated
to the rights of such Claiming Party to the extent of such payment.


SECTION 8.6.    SUBORDINATION.


(a)     Notwithstanding any provision of this Agreement to the contrary, all
rights of Guarantors under Sections 8.4 and 8.5 and all other rights of the
Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible and irrevocable
payment in full in cash of the Obligated Group Obligations. No failure on the
part of Borrower or any other Guarantor to make the payments required by
Sections 8.4 and 8.5 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the Obligations of such Borrower or
Guarantor hereunder.


(b)Each Guarantor hereby agrees that all obligations owed by it to, or to it by,
any other Guarantor shall be fully subordinated to the indefeasible payment in
full in cash of the Obligated Group Obligations.


SECTION 8.7.    ADDITIONAL OBLIGATED GROUP MEMBERS. Certain Affiliates of Parent
not a party hereto as of the date hereof may be required to enter into this
Agreement as a Guarantor. Upon the execution and delivery by Bank and any such
Affiliate of a joinder to this Agreement, in form and substance reasonably
satisfactory to Bank, such Affiliate shall become a Guarantor and an Obligated
Group Member party to this Agreement, with the same force and effect as if
originally named as such herein. The execution and delivery of any joinder to
this Agreement shall not require the consent of any other Guarantor or Obligated
Group Member. The rights and obligations of each Guarantor and Obligated Group
Member hereunder shall remain in full force and effect notwithstanding the
addition of any new Affiliate or Guarantor as a party to this Agreement.


SECTION 8.8.    EXCLUDED SWAP OBLIGATIONS. Anything in this Agreement or in any
other Loan Document to the contrary notwithstanding, the Guarantor Obligations
and Obligated Group Obligations of Guarantor shall exclude the Excluded Swap
Obligations of such Guarantor. For purposes hereof,


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty
hereunder of such Guarantor of, or the grant by such Guarantor of any Lien to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or the grant of such Lien becomes effective with respect to
such Swap Obligation or otherwise. If a Swap Obligation arises under a

-27-

--------------------------------------------------------------------------------




master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guaranty under this Agreement or Lien is or becomes illegal.


“Swap Obligation” means, with respect to any Borrower, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).


SECTION 8.9.    MAXIMUM LIABILITY OF GUARANTOR. Anything herein or in any other
Loan Document to the contrary notwithstanding, if any Fraudulent Transfer Law is
determined by a court of competent jurisdiction to be applicable to the
Guarantor Obligations of a Guarantor, such Guarantor Obligations of such
Guarantor shall be limited to a maximum aggregate amount equal to the largest
amount that would not render such Guarantor’s Guarantor Obligations subject to
avoidance as a fraudulent transfer or fraudulent conveyance under any Fraudulent
Transfer Law, in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws, and after giving effect as assets to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of this Agreement or any
other agreement.


SECTION 8.10    AUTHORIZATIONS TO BANK. Each Guarantor authorizes Bank, without
notice to, approval or consent or demand on any Guarantor, and without affecting
any Guarantor’s Guarantor Obligations, from time to time to:


(a)alter, compromise, renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Obligated Group Obligations or
any portion thereof, including increase or decrease of the rate of interest
thereon;


(b)take and hold collateral, if any, securing payment of Obligated Group
Obligations or any portion thereof, and exchange, enforce, waive, subordinate or
release any such collateral;


(c)release, substitute or add any one or more Borrowers entering into or joining
in the Credit Agreement or any one or more Guarantors or endorsers or guarantors
of Obligated Group Obligations, endorsers or any other guarantors of Obligated
Group Obligations, or any portion thereof, or any other party thereto; and


(d)apply payments received by Bank from any Borrower to any Borrower Obligations
in such order as Bank shall determine in its sole discretion, whether or not
such Borrower Obligations is covered by this Agreement, and Guarantor hereby
waives any provision of law regarding application of payments which specifies
otherwise. Bank may without notice assign this Agreement in whole or in part.


SECTION 8.11    GUARANTORS’ WAIVERS.


(a)    Each Guarantor waives any right to require Bank to: (i) proceed against
any Borrower, any other Guarantor or any other Person; (ii) marshal assets or
proceed against or exhaust any security held from any Borrower, any other
Guarantor or any other Person; (iii) give notice of the terms, time and place of
any public or private sale or other disposition of personal property security or
collateral, if any, granted by Borrowers, any other Guarantor or any other
Person; if any; (iv) take any other action or pursue any other remedy in Bank's
power; (v) perform any obligation of any Guarantor with respect to any
collateral securing any Obligated Group Obligations; (vi) make any presentment
or demand for performance, or give any notice of nonperformance, protest, notice
of protest or notice of dishonor hereunder or in connection with any Obligated
Group Obligations, any collateral security of any Obligated Group Obligations,
or any other obligations or evidences of indebtedness held by Bank as security
collateral for or which constitute in whole or in part the Obligated Group
Obligations, or in connection with the creation of new or additional Obligated
Group Obligations. Each Guarantor further waives any right to direct the

-28-

--------------------------------------------------------------------------------




application of payments or security for any Obligated Group Obligations or any
obligations of customers of Guarantor.


(b)    Each Guarantor waives any defense to its obligations hereunder based upon
or arising by reason of: (i) any disability or other defense of any Borrower,
any other Guarantor or any other Person; (ii) the cessation or limitation from
any cause whatsoever, other than payment in full, of any Obligated Group
Obligations or obligations of any other Person; (iii) any lack of authority of
any officer, director, partner, agent or any other Person acting or purporting
to act on behalf of any of Obligated Group Member that is a corporation, limited
liability company, partnership or other type of entity, or any defect in the
formation of any such Obligated Group Member; (iv) the application by any
Borrower of the proceeds of any Borrower Obligations for purposes other than the
purposes represented by Borrower to, or intended or understood by, Bank or any
Guarantor; (v) any act or omission by Bank which directly or indirectly results
in or aids the discharge of any Borrower, any other Guarantor or any portion of
Obligated Group Obligations by operation of law or otherwise, or which in any
way impairs or suspends any rights or remedies of Bank against any Borrower;
(vi) reserved (vii) any modification of any Obligated Group Obligations, in any
form whatsoever, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, any Obligated Group Obligations or any portion thereof, including
increase or decrease of the rate of interest thereon; or (viii) any requirement
that Bank give any notice of acceptance of this Agreement. Until all Obligated
Group Obligations shall have been irrevocably paid in full, no Guarantor shall
have any right of subrogation, and each Guarantor waives any right to enforce
any remedy which Bank now has or may hereafter have against any Borrower, any
other Guarantor or any other Person, and waives any benefit of, or any right to
participate in, any security or collateral now or hereafter held by Bank. Each
Guarantor further waives all rights and defenses Guarantor may have arising out
of (A) any election of remedies by Bank, even though that election of remedies,
such as a non-judicial foreclosure with respect to any security for any portion
of the Obligated Group Obligations, destroys any Guarantor's rights of
subrogation or indemnification or any Guarantor's rights to proceed against any
Borrower, any other Guarantor or any other Person for reimbursement, or (B) any
loss of rights any Guarantor may suffer by reason of any rights, powers or
remedies of any Borrower or any other Guarantor in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging any
Obligated Group Obligations, whether by operation of law or otherwise.


SECTION 8.12    SUBORDINATION TO OBLIGATED GROUP OBLIGATIONS. Each Guarantor
hereby subordinates each obligation of Borrower or any Guarantor now or
hereafter held by or owed to such Guarantor to Obligated Group Obligations and
each Guarantor assigns such obligations of any Borrower or Guarantor to Bank as
security for this Agreement and the Obligated Group Obligations and, if Bank
requests, shall be collected and received by such Guarantor as trustee for Bank
and paid over to Bank on account of the Obligated Group Obligations but without
reducing or affecting in any manner the liability of any Guarantor under the
other provisions of this Agreement.



-29-

--------------------------------------------------------------------------------




SECTION 8.13    JOINT AND SEVERAL OBLIGATIONS; SEPARATE ACTIONS; WAIVER OF
STATUTE OF LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations of each
Guarantor under this Agreement are joint and several and independent of the
Borrower Obligations, and a separate action or actions may be brought and
prosecuted against any Guarantor whether action is brought against any Borrower,
any other Guarantor or any other Person, or whether any Borrower, any other
Guarantor or any other Person is joined in any such action or actions. Each
Guarantor waives the benefit of any statute of limitations affecting such
Guarantor's liability hereunder or the enforcement thereof, and each Guarantor
agrees that any payment of any Obligated Group Obligation or other act which
shall toll any statute of limitations applicable thereto shall similarly operate
to toll such statute of limitations applicable to such Guarantor's liability
hereunder. The liability of each Guarantor hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent for any
reason any amount at any time paid on account of any Obligated Group Obligation
is rescinded or must otherwise be restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid. The determination as to whether any amount so paid
must be rescinded or restored shall be made by Bank in its sole discretion;
provided however, that if Bank chooses to contest any such matter at the request
of any Guarantor, each Guarantor agrees to indemnify and hold Bank harmless from
and against all costs and expenses, including reasonable attorneys' fees,
expended or incurred by Bank in connection therewith, including without
limitation, in any litigation with respect thereto.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]



-30-

--------------------------------------------------------------------------------




IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN
YOU AND BANK.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


BORROWER:
BANK:


HEARTLAND EXPRESS, INC. OF IOWA






By:  /s/Michael Gerdin                  


   Michael Gerdin


   President
WELLS FARGO BANK, NATIONAL ASSOCIATION






By:  /s/Casey A. Cason                  


   Casey A. Cason


   Senior Vice President
GUARANTORS:
GUARANTORS:


HEARTLAND EXPRESS, INC.






By:   /s/Michael Gerdin                 


   Michael Gerdin


   Chairman & CEO
HEARTLAND EXPRESS MAINTENANCE SERVICES, INC.






By:  /s/Michael Gerdin                  


   Michael Gerdin


   President



































[SIGNATURE PAGE TO CREDIT AGREEMENT]

-31-

--------------------------------------------------------------------------------










GUARANTORS:
GUARANTORS:
GORDON TRUCKING, INC.






By:  /s/ Steven M. Gordon                 


Steven M. Gordon


COO
A & M EXPRESS, INC.






By   /s/Michael Gerdin                 


   Michael Gerdin


   President



HEARTLAND EXPRESS SERVICES, INC.






By:   /s/Michael Gerdin                


   Michael Gerdin


   President 
 







[SIGNATURE PAGE TO CREDIT AGREEMENT]



-32-

--------------------------------------------------------------------------------




Schedule 2.5
Actions


Actions


None.






--------------------------------------------------------------------------------




Schedule 2.14
Consolidated Affiliates, Joint Ventures and Partnership Interests


Heartland Express, Inc.
A & M Express, Inc.
Heartland Express Maintenance Services, Inc.
Heartland Express Services, Inc.
Gordon Trucking, Inc.




--------------------------------------------------------------------------------




Schedule 7.12
List of Permitted Holders


Ann Gerdin
Michael Gerdin
Angela Janssen
Julie Durr


